Citation Nr: 0019470	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ from January 1997 to January 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1969 to January 
1972, active duty for training from July 24, 1984, to August 
6, 1984, and additional unverified service until January 
1987.

This appeal is from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office, which denied special monthly compensation 
for loss of use of a creative organ.

The veteran testified in a video-conference hearing in 
January 2000 before the undersigned, who is the member of the 
Board of Veterans' Appeals (Board) making this decision and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. 7107(c) (West Supp. 
2000).


FINDINGS OF FACT

1.  The veteran had use of his creative organ from January 
1997 to January 1998, and does not assert otherwise.

2.  The veteran seeks a benefit not provided by law.


CONCLUSION OF LAW

There is no legal entitlement to the benefit sought on 
appeal.  38 U.S.C.A. § 1114(k) (West 2000); 38 C.F.R. 
§ 3.350(a)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal that the veteran sustained the 
fracture of a lumbar vertebra in a parachute jump.  The 
fracture caused multiple related conditions, including loss 
of erectile function of the penis (impotence).  In October 
1991, VA awarded the veteran special monthly compensation for 
loss of use of a creative organ resulting from the service-
connected back injury.

A private medical record of August 1991 reveals the veteran's 
impotence was successfully treated with injections of 
prostaglandin E.  The initial date of such treatment is not 
of record.  In a June 1993 rating action, the RO determined 
that the veteran no longer suffered loss of use of a creative 
organ, because medication restored erectile function.

A May 1997 treatment record from the veteran's private doctor 
noted a conversation with a VA physician in which the VA 
physician stated Prostaglandin was no longer available 
through VA.  The veteran's doctor informed the veteran of the 
unavailability of the medicine through VA and the veteran 
requested his doctor to call in a prescription to a private 
pharmacy, which the doctor did.  In May 1997, the veteran 
filed a claim with the RO for special monthly compensation 
for loss of use of a creative organ.

A January 1998 letter to the veteran from his doctor's office 
stated that the office received a response by telephone 
apparently regarding the matter of use of the nonformulary 
medication, but not the written statement a VA doctor said 
would be forthcoming.

A March 1998 letter from Decatur (Atlanta) VA Medical Center 
(VAMC) to the veteran stated that the VAMC did not dispense 
any Alprostadil [the naturally occurring form of 
prostaglandin E1 (Physician's Desk Reference 2418 (54th ed. 
2000))] to the veteran during 1997.  The medication was taken 
off the VAMC's formulary at the beginning of 1997.  The VAMC 
informed the veteran of the unavailability of the medication 
due to the change in formulary status, and that his physician 
could request an exception to the nonformulary policy.  The 
letter stated that in March 1997 the veteran's physician 
requested the Pharmacy and Therapeutics Committee to make 
such an exception, which the committee disapproved.  The 
medication was placed back on the formulary near the end of 
1997, and the veteran again received it from the VAMC 
pharmacy in January 1998.

In hearing testimony in January 2000, the veteran testified 
to the above events.  He testified that he purchased the 
medication himself during the year 1997.  He argued, in 
essence, that it was unfair of VA first to compensate him for 
loss of use of a creative organ, then to provide the medical 
means of restoring use, then to discontinue providing that 
means while simultaneously refusing to restore the benefit 
initially provided to compensate for the lost use.  He 
asserted that the purpose of VA monetary disability 
compensation is to compensate for lost earning power due to 
disability.  He argued, essentially, that paying for the drug 
out of his own pocket was equivalent to losing earning power, 
thus VA should have restored special monthly compensation for 
that lost earning power.


II.  Analysis

The statute prescribing the rates and amounts of VA 
disability compensation provides additional compensation for 
"anatomical loss or loss of use of one or more creative 
organs."  38 U.S.C.A. § 1114(k) (West Supp. 2000); see 
VAOPGCPREC 2-2000 (the term creative organ means those organs 
indispensable to human procreation).

The regulation implementing the statute does not mention 
erectile function of the penis in procreation specifically.  
See 38 C.F.R. § 3.350(a)(1) (1999).  It does provide 
generally, as in the veteran's situation, that "[w]hen . . . 
loss of use of a creative organ resulted from wounds or other 
trauma sustained in service . . . , the creative organ 
becoming incidentally involved, the benefit may be granted.  
38 C.F.R. § 3.150(a)(1)(ii) (1999).  The regulation does not 
provide for monetary compensation in lieu of medical 
treatment shown to effectively restore loss of use of a 
creative organ.

In this case, the veteran has not suffered, nor claimed to 
suffer, anatomical loss of a creative organ.  His prior award 
of special monthly compensation was for erectile dysfunction 
causing inability to perform sexual intercourse, which the RO 
deemed effectively a loss of use of a creative organ.

The veteran has not claimed that he was without use of a 
creative organ from January 1997 to January 1998.  He 
testified that he bought the medication he needed rather than 
suffer loss of use, from which testimony the Board infers 
that he had the use of the creative organ.

The veteran correctly identified VA's economic objective in 
evaluating the amount of compensation to pay veterans for 
service-connected disability.  See 38 U.S.C.A. § 1155 (West 
1991).  However, that compensation is paid for existing 
disability (38 U.S.C.A. § 1110, 1131), not potential 
disability or disability that might exist under hypothetical 
circumstances, such as financial inability to continue 
effective treatment.  The veteran's claim for compensation 
for loss of use of a creative organ for a period of time 
during which he did not suffer loss of use amounts to a claim 
for a benefit not provided by law.


ORDER

Special monthly compensation for loss of use of a creative 
organ from January 1997 to January 1998 is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

